Statement by the President
Ladies and gentlemen, last Thursday and Friday we had a very successful summit meeting of the Heads of State or Government of the countries of the European Union with the President of the Commission, the President of the European Parliament and our three Intergovernmental Conference representatives.
Whilst I have no wish to anticipate the content of tomorrow's debate with the President-in-Office of the European Council, José Socrates, I would like to stress that, in the eyes of the European Parliament, the summit was a truly resounding success because the entry into force of the Treaty, which is scheduled for the start of 2009, will give our Parliament equal rights in almost all areas of legislation. We in the European Parliament have not wavered from the course we adopted for the Convention and followed in spite of the setbacks in the referendums in France and the Netherlands, and if this Treaty now materialises we shall have played a key part in its creation. We hope that the ratification process will be successfully concluded in all 27 countries of the European Union.
The signing of the Treaty will take place in Lisbon on 13 December, and on the previous day - the twelfth of December, as agreed with the Presidents of the European Council and the Commission - we shall proclaim the Charter of Fundamental Rights at a formal sitting here in Strasbourg. That will be a significant event.
I would like to express my sincere gratitude for the work of our three representatives at the Intergovernmental Conference - Elmar Brok, Enrique Barón Crespo and Andrew Duff.
(Applause)
I am pleased to see that Enrique Barón Crespo is with us, but I cannot see the other representatives. In that case we shall defer the approval of the Minutes.
(DE) Mr President, I have a question for Mr Pöttering: will you still have the right to vote in this Parliament?
I am well aware that Mr Cohn-Bendit's thirst for knowledge knows no bounds. Let me say to you that there was not one second in the entire process when this was in any doubt. Nor was the matter raised at all during the open session at the summit meeting. But this rumour was being spread in other circles. Wherever I could, I acted immediately to quash it. There can never be a situation where the European Council or any other body could withdraw the voting rights of the President of the European Parliament. This is not about me personally but about the office of the President of Parliament. I would vigorously oppose any such move, and the House is united on that stance.
(Applause)
(DE) Mr President, I just wanted to say, on behalf of my group, that we fully endorse your position. It goes without saying that every Member of Parliament elected by the people has full voting rights, including the President. We entirely agree with that.
Excellent! I am deeply grateful that we are in complete agreement on that point too.